Citation Nr: 0119119	
Decision Date: 07/23/01    Archive Date: 07/31/01

DOCKET NO.  98-19 918A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1948 to 
December 1954.  The appellant is the veteran's surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO) which denied the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.


REMAND

The appellant contends that the RO improperly denied her 
claim of entitlement to service connection for the cause of 
the veteran's death.  She essentially avers that the veteran 
became addicted to smoking cigarettes during service and that 
tobacco use caused his fatal respiratory disorders.  However, 
review of the record discloses that the RO should obtain and 
review additional evidence prior to further Board 
consideration of the appellant's claim.  Specifically, Social 
Security Administration (SSA) and VA records which may have a 
bearing on the appellant's claim should be made part of the 
record and should be reviewed by the RO.  Because it appears 
that the RO has expended all reasonable efforts attempting to 
locate and obtain the veteran's missing service medical 
records and postservice treatment records from private 
physicians in Newkirk, Oklahoma and Ark City, Kansas, the 
Board determines that no further RO activity is required 
regarding that evidence.

During the course of this appeal there was a substantial 
change in VA law affecting this matter.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA).  This statute redefines VA's duty to assist 
and to notify a claimant of information and evidence 
necessary to substantiate a claim for benefits -- in this 
case, appellant's claim pertaining to service connection for 
tobacco-related disability.  The VCAA also eliminates the 
concept of a well-grounded claim, thereby superseding a 
United States Court of Appeals for Veterans Claims decision 
precluding VA assistance when a claim was not well grounded.  
See Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order).  The new provisions require VA to 
make a reasonable effort to assist a veteran to obtain 
evidence necessary to substantiate a claim, which may include 
medical or other records and a medical examination or 
opinion.  Id.  The VCAA is applicable to all claims filed on 
or after the date of its enactment and to claims filed before 
the date of enactment but not finally adjudicated by that 
date.  VCAA at § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  REMAND of this case is required for compliance 
with VCAA notice and duty to assist provisions.  Because the 
RO has not considered whether the VCAA requires additional 
notification (including notification pertaining to 
requirements for establishing service connection for tobacco 
related disability) or additional development, Board 
adjudication of this appeal at this time could be prejudicial 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).

The record reveals that in October 1985 the SSA notified the 
veteran that he had met the medical requirements for SSA 
disability benefits.  The record does not include copies of 
medical evidence upon which SSA found the veteran to have 
been disabled.  The Board determines that records pertaining 
to the SSA disability benefits are likely to be pertinent to 
the appellant's current claim for service connection for the 
cause of the veteran's death.  Because the duty to assist 
clearly requires VA to obtain and review SSA disability 
records which may contain evidence pertinent to a veteran's 
VA claim, the RO should locate all pertinent SSA records and 
associate them with the claims file.  See VCAA; 
Baker v. West, 11 Vet. App. 163, 169 (1998).

The record also suggests that VA is likely to have medical 
records pertaining to the veteran but which are not 
associated with the claims file.  For example, the VA 
physician who examined the veteran in February 1993 referred 
to VA pulmonary function tests which the veteran underwent in 
July 1991.  Records pertaining to those tests are not 
associated with the claims file.  The record also shows that 
the veteran died while an inpatient at a VA Medical Center.  
However, medical evidence from his final illness are not 
associated with the claims file.

VA has imputed knowledge of VA medical records 
notwithstanding whether they are included as evidence in a 
veteran's claims file at the time of a VA decision.  Bell v. 
Derwinski, 2 Vet. App. 611, 612-613 (1992) (VA has 
constructive, if not actual, knowledge of records it 
generated); Murincsak v. Derwinski, 2 Vet. App. 363, 372-373 
(1992) (when VA knows of relevant records the Board must 
obtain them before proceeding with an appeal).  Therefore, 
because VA has notice of the possible existence of medical 
records pertaining to the appellant's claim on appeal here, 
and in light of VA's duty to assist, see VCAA, the RO should 
ensure that all VA medical records pertaining to the veteran 
are associated with the claims file.

In consideration of the foregoing, the Board has determined 
that further development of the case is necessary to provide 
the appellant due process of law and full consideration of 
this appeal.  Accordingly, this case is REMANDED for the 
following action:

1.  The RO must review the claims file and 
ensure full compliance with VCAA 
notification and development procedures, 
especially those provided in sections 3 
and 4 (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107) and 
as they pertain to claims for service 
connection for tobacco-related disability.

2.  The RO should obtain copies of all 
written decision(s) and medical 
documentation pertaining to the veteran's 
SSA disability benefits claim and 
associate these records with the claim 
file.

3.  The RO must attempt to locate, obtain 
and associate with the claims file 
medical records (not already associated 
with the claims file) of all VA 
examinations, treatments, 
hospitalizations and therapy pertaining 
to the veteran's respiratory disorders.

4.  The RO shall ensure that all 
aforementioned development is fully 
completed and shall implement necessary 
corrective action.

If RO readjudication continues to deny the appellant's claim, 
the RO should issue a Supplemental Statement of the Case and 
provide the appellant with a reasonable time within which to 
respond.  The RO then should return the case to the Board for 
further review.  The purpose of this REMAND is to obtain 
additional development.  The Board intimates no opinion as to 
the merits of the case.  Although the appellant need not take 
further action until so notified by the RO, she may submit to 
the RO additional evidence and argument pertaining to this 
REMAND.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 
(1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



